Durham, C.J.
(dissenting) — We were asked only to decide whether former RCW 46.61.502(1), which defines "driving while under the influence” in terms of a 0.10 alcohol level within two hours of driving, (1) created an impermissible conclusive presumption, or (2) was an invalid exercise of the police power. I concur in the majority’s rejection of these arguments.
We were not asked to decide whether former RCW 46.61.502(3) impermissibly allocates the burden of proof to the defendant. Although I do not necessarily disagree with the majority’s analysis of this issue, I believe the State has been ambushed by the majority’s determination to decide the issue sua sponte under the stipulated facts. If Crediford had actually raised this issue in his motion to dismiss, the State would have had the opportunity to introduce evidence that Crediford was in custody and had no access to additional alcohol between his arrest and the administration of the alcohol test. Our disposition of this case should not penalize the State for agreeing in good faith to proceed with this appeal under stipulated facts.
Talmadge, J., concurs with Durham, C.J.
Reconsideration denied April 9, 1997.